      Case 8-18-76577-reg        Doc 33     Filed 02/03/20     Entered 02/03/20 09:25:55




                                        Law Office of
                                     LAURA A. ELLIS
                                       80 Broadway
                                Amityville, New York 11701
                                         Tel (631) 210-4197
                                   LauraEllis@Amityville-Law.com



                                                                     February 3, 2020

VIA ECF ONLY
Hon. Robert E. Grossman
United States Bankruptcy Judge
United States Bankruptcy Court
290 Federal Plaza
Central Islip, New York 11722

Re:    William and Catherine Haupt, Chapter 13 Case No.18-76577

Dear Judge Grossman:

Please allow this letter to serve as notice that the debtors are requesting withdrawal of the Motion
To Approve Modification of a Confirmed Plan [dkt 25]. This motion was returnable on January 23,
2020, and adjourned without hearing to March 5, 2020.


                                                                     Respectfully,

                                                                     S/Laura A. Ellis

                                                                     Laura A. Ellis
LAE:kle
Case 8-18-76577-reg   Doc 33   Filed 02/03/20   Entered 02/03/20 09:25:55
